DETAILED ACTION
	This is the third office action on the merits of the instant application, and is in response to Applicant’s amendment and remarks filed January 25, 2021, wherein claims 1, 3, 11 and 17 are amended.  Claim 12 having been previously cancelled, claims 1-11 and 13-20 remain in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 9-10, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fendt et al. (US 2017/0355380 A1) in view of Li (US 6,144,954).
Fendt et al. teaches, according to claim 1, a computer-implemented method of autonomous vehicle thermal management, comprising: 
identifying, by a computing system comprising one or more computing devices, one or more vehicle parameters associated with an autonomous vehicle (Fendt et al., at least para. [0011], “The environment detection device may include a controller.  The controller may be configured to shut down the sensor unit, especially the image sensor and/or the evaluation unit, if a prescribed thermal shutdown threshold is exceeded by the at least one state temperature measured by the temperature measurement unit.  This is intended to protect the sensor unit from overheating.”); 
determining, by the computing system, a modification to one or more operating characteristics of a sensor system of the autonomous vehicle based at least in part on the one or “The environment detection device may include a controller.  The controller may be configured to shut down the sensor unit, especially the image sensor and/or the evaluation unit, if a prescribed thermal shutdown threshold is exceeded…”); and 
controlling, by the computing system, a heat generation of the sensor system of the autonomous vehicle via implementation of the modification of the one or more operating characteristics of the sensor system (Fendt et al., at least para. [0012], “According to one exemplary embodiment, the controller is configured to trigger at least one action to reduce the state temperature when a prescribed temperature warning value is exceeded.  In other words, upon reaching the temperature warning value a preventive measure is triggered by the controller in order to prevent an upward temperature progression or at least to attenuate this and thereby prevent exceeding of the thermal shutdown threshold.”).
Fendt et al., however, does not expressly teach, where Li teaches using a machine-learned model configured to receive data including the one or more vehicle parameters and output the modification to the one or more operating characteristics (Li, at least col. 11, lines 11-22, “As shown in FIG. 6, a self-optimizing machine (SOM) 98 may be embodied in a processor and/or computer system installed in a vehicle 100, which processes data from a plurality of sensors 102, 104 to self-optimize to optimally control a plurality of actuators 106, 108.  Useful operational parameters for the car or other transportation vehicles include temperature, pressure, proximity, vibrations, flow rates, etc. at a specified location in the car. The operational performance may be measured by miles per gallon, type and amount of emission pollutants, operating characteristics such as car acceleration, steering, braking, the riders' comfort, and automatic vehicular guidance.”).  It would have been obvious to incorporate the 
Regarding claim 3, the sensor system is configured to operate in a plurality of sensor operating modes, wherein the plurality of sensor operating modes comprises a low heat sensor operating mode (Fendt et al., at least para. [0019], “In a further action that may be triggered, the controller is particularly configured, in order to reduce the state temperature, to switch the evaluation unit to a simplified evaluation mode for interpretation of the environment information.”), and wherein controlling a temperature of at least a portion of the autonomous vehicle comprises causing, by the computing system, the sensor system to enter into the low heat sensor operating mode (Fendt et al., at least para. [0012], “According to one exemplary embodiment, the controller is configured to trigger at least one action to reduce the state temperature when a prescribed temperature warning value is exceeded.  In other words, upon reaching the temperature warning value a preventive measure is triggered by the controller in order to prevent an upward temperature progression or at least to attenuate this and thereby prevent exceeding of the thermal shutdown threshold.”).
Regarding claim 9, the method further comprises determining, by the computing system, a modification to one or more operating characteristics of a motion planning system of the autonomous vehicle based at least in part on the one or more vehicle parameters; and controlling, by the computing system, a heat generation of the motion planning system of the autonomous “A further subject relates to a vehicle with the environment detection device according to the above description.  The controller may be configured, in the event of exceeding a prescribed temperature warning message level, to inform the vehicle driver of the vehicle itself of the possibility of an impending shutdown process of the environment detection device, of the possibility of an impending deactivation of at least one driver assistance device or the autonomous vehicle operation and/or of the possibility of an impending triggering of a speed limitation.”).
Regarding claim 10, the modification to the one or more operating characteristics of the motion planning system comprises a restriction on a speed of the autonomous vehicle (Fendt et al., at least para. [0022], “A further subject relates to a vehicle with the environment detection device according to the above description.  The controller may be configured, in the event of exceeding a prescribed temperature warning message level, to inform the vehicle driver of the vehicle itself of the possibility of an impending shutdown process of the environment detection device, of the possibility of an impending deactivation of at least one driver assistance device or the autonomous vehicle operation and/or of the possibility of an impending triggering of a speed limitation.”).

Fendt et al. teaches, according to claim 17, an autonomous vehicle comprising: 
one or more processors and one or more tangible, non-transitory, computer readable media that collectively store instructions that when executed by the one or more processors cause the autonomous vehicle to perform operations, the operations comprising:  obtaining data associated with the autonomous vehicle (Fendt et al., at least para. [0008], “In one embodiment, the sensor unit includes an evaluation unit, configured to interpret environment information such as, for example, lane markings from the sensor data transmitted by the lidar, radar, and/or imaging unit for implementation of at least one driver assistance device and/or for autonomous vehicle guidance.”); 
identifying one or more vehicle parameters associated with the autonomous vehicle based at least in part on the data associated with the autonomous vehicle (Fendt et al., at least para. [0011], “The environment detection device may include a controller.  The controller may be configured to shut down the sensor unit, especially the image sensor and/or the evaluation unit, if a prescribed thermal shutdown threshold is exceeded by the at least one state temperature measured by the temperature measurement unit.  This is intended to protect the sensor unit from overheating.”); 
determining a modification to one or more operating characteristics of one or more systems onboard the autonomous vehicle based at least in part on the one or more vehicle parameters, wherein the one or more systems comprise at least one of a sensor system of the autonomous vehicle or a motion planning system of the autonomous vehicle (Fendt et al., at least para. [0011], “The environment detection device may include a controller.  The controller may be configured to shut down the sensor unit, especially the image sensor and/or the evaluation unit, if a prescribed thermal shutdown threshold is exceeded…”); and 
controlling a heat generation of at least a portion of the autonomous vehicle via implementation of the modification of the one or more operating characteristics of the one or more systems onboard the autonomous vehicle (Fendt et al., at least para. [0012], “According to one exemplary embodiment, the controller is configured to trigger at least one action to reduce the state temperature when a prescribed temperature warning value is exceeded.  In other words, upon reaching the temperature warning value a preventive measure is triggered by the controller in order to prevent an upward temperature progression or at least to attenuate this and thereby prevent exceeding of the thermal shutdown threshold.”).
Fendt et al., however, does not expressly teach, where Li teaches using a machine-learned model configured to receive data including the one or more vehicle parameters and output the modification to the one or more operating characteristics (Li, at least col. 11, lines 11-22, “As shown in FIG. 6, a self-optimizing machine (SOM) 98 may be embodied in a processor and/or computer system installed in a vehicle 100, which processes data from a plurality of sensors 102, 104 to self-optimize to optimally control a plurality of actuators 106, 108.  Useful operational parameters for the car or other transportation vehicles include temperature, pressure, proximity, vibrations, flow rates, etc. at a specified location in the car. The operational performance may be measured by miles per gallon, type and amount of emission pollutants, operating characteristics such as car acceleration, steering, braking, the riders' comfort, and automatic vehicular guidance.”).  It would have been obvious to incorporate the teaching of Li into the system of Fendt et al. for the purpose of providing a self-improving algorithm to improve efficiency and responsiveness of the system, and as a combination of known prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 
Regarding claim 19, the sensor system comprises a sensor; and wherein the modification of the one or more operating characteristics comprises at least one of: adjusting an acquisition of image data by the sensor, adjusting a window of interest associated with the sensor, sub-“The environment detection device may include a controller.  The controller may be configured to shut down the sensor unit, especially the image sensor and/or the evaluation unit, if a prescribed thermal shutdown threshold is exceeded by the at least one state temperature measured by the temperature measurement unit.  This is intended to protect the sensor unit from overheating.”; the modification(s) are presented in the alternative, and Fendt et al. teaches the final alternative, i.e. disabling).
Regarding claim 20, determining the modification to the one or more operating characteristics of the one or more systems onboard the autonomous vehicle based at least in part on the one or more vehicle parameters comprises: determining the modification of the one or more operating characteristics based at least in part on the one or more vehicle parameters and at least one of a rule-based algorithm or a machine-learned model (Fendt et al., at least para. [0047], “In the event of the temperature warning value T2 being exceeded by the state temperature T1, by way of example, as self-heating reducing actions y1, the evaluation unit 5 shuts down in the idle time LZ, at least one driver assistance device 6a, 6b, 6c is deactivated, and the evaluation unit 5 is switched to a simplified evaluation mode with a simplified data processing algorithm, or an image resolution and/or an image recording rate of the image sensor is reduced.”).

Claims 2, 4-6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fendt et al. in view of Li, as applied to claims 1 and 17 above, respectively, and further in view of Reckels et al. (US 2007/0261648 A1).
Regarding claim 2, Fendt et al. and Li do not expressly teach, but Reckels et al. teaches, obtaining, by the computing system, data indicative of a motion plan of the autonomous vehicle, wherein the motion plan is indicative of a future vehicle action to be performed by the autonomous vehicle (Reckels et al., at least para. [0112], “FIG. 4 illustrates a block diagram of one form of a PALM controller 16 in accordance with the disclosure.  The illustrated PALM controller 16 comprises a position estimator 300 operable to compute the position of the vehicle at a given instant in time…In addition, the current vehicle velocity, or data from which the velocity can be calculated, is delivered via a line 304 to another input 305 of the position estimator.  From this data the position estimator can compute the current position of the vehicle and estimate when the vehicle will reach future positions.”), and 
wherein identifying the one or more vehicle parameters associated with the autonomous vehicle comprises identifying the one or more vehicle parameters based at least in part on the future vehicle action to be performed by the autonomous vehicle (Reckels et al., at least para. [0007], “As yet another aspect of the disclosure, future engine heating and cooling requirements can be predicted based, for example, in part on knowledge about environmental conditions, such as upcoming traffic or roadwork (e.g., slow downs) that the vehicle will encounter.  As a result, vehicle heating and cooling components can be operated in a manner that anticipates future changes in traffic, roadwork or other environmental conditions.”).  It would have been obvious to incorporate the teaching of Reckels et al. into the system of Fendt et al. for the purpose of applying the planning function to anticipate known events affecting the heat generation of the vehicle systems, and as a combination of known prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 
Regarding claim 4, Fendt et al. and Li do not expressly teach, but Reckels et al. teaches obtaining, by the computing system, map data indicative of a future geographic area in which the autonomous vehicle is to be located at a future point in time, and wherein identifying the one or more vehicle parameters associated with the autonomous vehicle comprises identifying the one or more vehicle parameters based at least in part on the future geographic area in which the autonomous vehicle is to be located (Reckels et al., at least para. [0007], “As yet another aspect of the disclosure, future engine heating and cooling requirements can be predicted based, for example, in part on knowledge about environmental conditions, such as upcoming traffic or roadwork (e.g., slow downs) that the vehicle will encounter.  As a result, vehicle heating and cooling components can be operated in a manner that anticipates future changes in traffic, roadwork or other environmental conditions.”; and para. [0038], “In general, given the geographic position of a vehicle along a route (latitude and longitude from, for example, position signals provided to a vehicle mounted Global Positioning Satellite (GPS) receiver), and having a digital map of the route including precise elevation information, and with the vehicle being operated under predictive conditions, the need for operation of auxiliary components driven by an engine over a next section of the route can be predicted.”).  It would have been obvious to incorporate the teaching of Reckels et al. into the system of Fendt et al. for the purpose of applying the planning function to anticipate known events affecting the heat generation of the vehicle systems, and as a combination of known prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 
Regarding claim 5, the one or more vehicle parameters are indicative of a crowd density associated with the future geographic area (Fendt et al., at least para. [0018], “…a staged shutdown of the driver assistance devices takes place as a function of their contribution to traffic safety.  By way of example, in the case of pedestrian and traffic sign recognition, the traffic sign recognition will be shut down first, since pedestrian recognition makes a significant contribution to active vehicle safety.”).
Regarding claim 6, Fendt et al. and Li do not expressly teach, but Reckels et al. teaches wherein the one or more vehicle parameters are indicative of a traffic pattern associated with the future geographic area (Reckels et al., at least para. [0007], “As yet another aspect of the disclosure, future engine heating and cooling requirements can be predicted based, for example, in part on knowledge about environmental conditions, such as upcoming traffic or roadwork (e.g., slow downs) that the vehicle will encounter.  As a result, vehicle heating and cooling components can be operated in a manner that anticipates future changes in traffic, roadwork or other environmental conditions.”; and para. [0038], “In general, given the geographic position of a vehicle along a route (latitude and longitude from, for example, position signals provided to a vehicle mounted Global Positioning Satellite (GPS) receiver), and having a digital map of the route including precise elevation information, and with the vehicle being operated under predictive conditions, the need for operation of auxiliary components driven by an engine over a next section of the route can be predicted.”).  It would have been obvious to incorporate the teaching of Reckels et al. into the system of Fendt et al. for the purpose of applying the planning function to anticipate known events affecting the heat 

Regarding claim 18, Fendt et al. and Li do not expressly teach, but Reckels et al. teaches wherein the data associated with the autonomous vehicle comprises data indicative of a motion plan of the autonomous vehicle, map data indicative of a future geographic area in which the autonomous vehicle is to be located, or weather data indicative of a weather condition to be experienced by the autonomous vehicle (Reckels et al., at least para. [0007], “As yet another aspect of the disclosure, future engine heating and cooling requirements can be predicted based, for example, in part on knowledge about environmental conditions, such as upcoming traffic or roadwork (e.g., slow downs) that the vehicle will encounter.  As a result, vehicle heating and cooling components can be operated in a manner that anticipates future changes in traffic, roadwork or other environmental conditions.”).  It would have been obvious to incorporate the teaching of Reckels et al. into the system of Fendt et al. for the purpose of applying the planning function to anticipate known events affecting the heat generation of the vehicle systems, and as a combination of known prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fendt et al. in view of Li, as applied to claim 1 above, and further in view of Kwon et al. (US 20130091348 A1).
Regarding claim 7, Fendt et al. and Li do not expressly teach, but Kwon et al. teaches, modification to the one or more operating characteristics of the sensor system of the autonomous vehicle comprises a decrease in a frame rate of a sensor of the sensor system (Kwon et al., at least para. [0134], “After that, when the AP temperature Ta or the image sensor temperature Ti become the target high temperature HT in the specific operation mode, an AP operation frequency or a frame rate is reduced to reduce the surface temperature Ts of target part (S620).  Since the mobile device 10 operates in a state that an AP operation frequency or a frame rate is lowered, the surface temperature Ts of target part becomes low.  By repeating the S620, when the AP temperature Ta or the image sensor temperature Ti become the target high temperature HT in the specific operation mode, AP operation frequency control information and frame rate control information for lowering the surface temperature Ts of target part are set.”).  It would have been obvious to incorporate the teaching of Kwon et al. into the system of Fendt et al. for the purpose of utilizing a known sensor operating characteristic in a known manner to achieve the predictable result of a reduction in operating temperature.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fendt et al. in view of Li, as applied to claim 1 above, and further in view of Morin (US 2009/0225189 A1).
Regarding claim 8, Fendt et al. does not expressly teach, but Morin teaches, modification to the one or more operating characteristics of the sensor system of the autonomous vehicle comprises sub-sampling sensor data obtained via the sensor system (Morin, at least para. [0019], “Operating image sensor 105 at sub-sampling frequencies reduces the power consumption and heat generation of image sensor 105 since the clock rate may be reduced.  More importantly, it reduces the pixel data rate on bus 130 (i.e., number of pixels for which data is transported per unit time) sent for processing to image processor 150.  This permits, in turn, image processor 150 to have reduced power consumption, heating, and processing requirements.  Additionally, reducing the rate at which pixel data is transported on bus 130 reduces bus bandwidth and electromagnetic interference (EMI) shielding requirements for bus 130.  In particular, for frame rates of 30-60 frames per second a full high resolution mode for an image processor having 4M-10M pixel resolution would require a substantial image buffer capacity and have stringent electromagnetic compatibility (EMC) requirements requiring more stringent shielding of bus 130.”).  It would have been obvious to incorporate the teaching of Morin into the system of Fendt et al. for the purpose of utilizing a known sensor operating characteristic in a known manner to achieve the predictable result of a reduction in operating temperature.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Claims 11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2019/0049952 A1) in view of Fendt et al. and Li.
Miller et al. teaches, according to claim 11, a computing system for autonomous vehicle thermal management (Miller et al., at least para. [0007], “The vehicle described below provides a system for responding to powertrain malfunctions and overheating…”; and para. [0018], “With reference to FIGS. 1 and 2, a vehicle 30 may be an autonomous vehicle.”), comprising: 
one or more processors; and one or more tangible, non-transitory, computer readable media that collectively store instructions that when executed by the one or more processors cause the computing system to perform operations (Miller et al., at least para. [0020], “With reference to FIG. 2, the computer 32 is a microprocessor-based computer.  The computer 32 includes a processor, memory, etc. The memory of the computer 32 includes memory for storing instructions executable by the processor as well as for electronically storing data and/or databases.”), the operations comprising: 
obtaining data associated with an autonomous vehicle, wherein the data is indicative of at least one of a future action to be performed by the autonomous vehicle, a future geographic area in which the autonomous vehicle is to be located, or a weather condition to be experienced by the autonomous vehicle (Miller et al., at least para. [0008], “A system includes a computer programmed to modify a first route for a vehicle to a second route in response to data indicating a critical condition of a powertrain of the vehicle, and a metric of exertion by the powertrain is lower for the second route than for the first route.”; and para. [0009], “The metric of exertion may be one of a predicted energy consumption, average power consumption, average heat generation rate, and peak power consumption.  The computer may be further programmed to generate a plurality of possible routes in response to data indicating the critical condition of the powertrain, and to select one of the possible routes having a lowest metric of exertion as the second route.  The computer may be further programmed to calculate the metric of exertion of the possible routes based on map data.  The computer may be further programmed to calculate the metric of exertion of the possible routes based on traffic data.”); 
identifying one or more vehicle parameters associated with the autonomous vehicle based at least in part on the data associated with the autonomous vehicle Miller et al., at least para. [0039], “…the computer 32 determines a first temperature threshold and a second temperature threshold.  (The adjectives "first" and "second" are used throughout this document as identifiers and are not intended to signify importance or order.) The temperature thresholds may be preset values, and the computer 32 may look up the temperature thresholds in its memory.  Alternatively, the temperature thresholds may be based on the ambient temperature.”); 
determining, a modification to one or more operating characteristics of one or more systems onboard the autonomous vehicle based at least in part on the one or more vehicle parameters (Miller et al., at least para. [0042]-[0043], “If the temperature of the powertrain 58 exceeds the first temperature threshold…[and]…does not exceed the second temperature threshold, next, in a block 330, the computer 32 caps the power provided by the powertrain 58 to a first power limit.  The first power limit may be a preset power value, measured in units of energy per time, e.g., horsepower, watts, etc.”); and 
controlling a heat generation of at least a portion of the autonomous vehicle via implementation of the modification of the one or more operating characteristics of the one or more systems onboard the autonomous vehicle (Miller et al., at least para. [0042]-[0043], “If the temperature of the powertrain 58 exceeds the first temperature threshold…[and]…does not exceed the second temperature threshold, next, in a block 330, the computer 32 caps the power provided by the powertrain 58 to a first power limit.  The first power limit may be a preset power value, measured in units of energy per time, e.g., horsepower, watts, etc.”).
Miller et al. does not expressly teach, but Fendt et al. teaches, wherein the one or more systems onboard the autonomous vehicle comprise at least one of a sensor system of the autonomous vehicle or a motion planning system of the autonomous vehicle (Fendt et al., at least para. [0011], “The environment detection device may include a controller.  The controller may be configured to shut down the sensor unit, especially the image sensor and/or the evaluation unit, if a prescribed thermal shutdown threshold is exceeded by the at least one state temperature measured by the temperature measurement unit.  This is intended to protect the sensor unit from overheating.”).   It would have been obvious to incorporate the teaching of Fendt et al. into the system of Miller et al. for the purpose of applying thermal management criteria to critical operating systems, and as a combination of known prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Miller et al. and Fendt et al. further do not expressly teach, where Li teaches using a machine-learned model configured to receive data including the one or more vehicle parameters and output the modification to the one or more operating characteristics of one or more systems onboard the vehicle (Li, at least col. 11, lines 11-22, “As shown in FIG. 6, a self-optimizing machine (SOM) 98 may be embodied in a processor and/or computer system installed in a vehicle 100, which processes data from a plurality of sensors 102, 104 to self-optimize to optimally control a plurality of actuators 106, 108.  Useful operational parameters for the car or other transportation vehicles include temperature, pressure, proximity, vibrations, flow rates, etc. at a specified location in the car. The operational performance may be measured by miles per gallon, type and amount of emission pollutants, operating characteristics such as car acceleration, steering, braking, the riders' comfort, and automatic vehicular guidance.”).  It would have been obvious to incorporate the teaching of Li into the system of Fendt et al. for the purpose of providing a self-improving algorithm to improve efficiency and responsiveness of the system, and as a combination of known prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

Regarding claim 13, the modification of the one or more operating characteristics comprises adjusting a window of interest of a sensor of the sensor system (Fendt et al., at least para. [0013], “The controller, in order to reduce the state temperature, may be configured to reduce the output of the sensor unit or at least of electronic sub-assemblies of the sensor unit such as, for example, the evaluation unit.”; and para. [0016], “As a further action that may be triggered, the controller is particularly configured, in order to reduce the state temperature, to reduce an image resolution, a field of view to be interpreted and/or an image recording rate of the at least one image to be recorded, by way of example to halve this.”).  It would have been obvious to incorporate the teaching of Fendt et al. into the system of Miller et al. for the purpose 
Regarding claim 14, the modification of the one or more operating characteristics comprises adjusting cost data utilized by the motion planning system when planning a motion of the autonomous vehicle (Miller et al., at least para. [0009], “The metric of exertion may be one of a predicted energy consumption, average power consumption, average heat generation rate, and peak power consumption.  The computer may be further programmed to generate a plurality of possible routes in response to data indicating the critical condition of the powertrain, and to select one of the possible routes having a lowest metric of exertion as the second route.”).
Regarding claim 15, the one or more vehicle parameters are indicative of at least one of: a speed of the autonomous vehicle, a condition of a travel way, a type of the travel way, a geometry of a travel way, other parameters indicated by map data, a crowd density, a traffic pattern, the future vehicle action, a temperature of a vehicle computing device, or the weather condition (Miller et al., at least para. [0039], “…the computer 32 determines a first temperature threshold and a second temperature threshold ... the temperature thresholds may be based on the ambient temperature.”, i.e. the weather condition).
Regarding claim 16, the modification of the one or more operating characteristics of the one or more systems onboard the autonomous vehicle is determined at a first point in time (Miller et al., at least para. [0043], “The first power limit may be a preset power value, measured in units of energy per time, e.g., horsepower, watts, etc.”), and wherein controlling the heat generation of at least the portion of the autonomous vehicle via the implementation of the modification of the one or more operating characteristics of the one or more systems onboard the autonomous vehicle comprises providing at a second point in time, by the computing system, data indicative of the modification to the one or more systems (Miller et al., at least para. [0042]-[0043], “If the temperature of the powertrain 58 exceeds the first temperature threshold…[and]…does not exceed the second temperature threshold, next, in a block 330, the computer 32 caps the power provided by the powertrain 58 to a first power limit.  The first power limit may be a preset power value, measured in units of energy per time, e.g., horsepower, watts, etc.”; the first power limit being a “preset power value” is interpreted as indicating that the modification is determined at a first point in time prior to the data being provided to the one or more systems, i.e. the powertrain).

Response to Arguments
Applicant's arguments filed January 25, 2021 have been fully considered but they are not persuasive.  Applicant’s arguments with respect to independent claims 1, 11 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Claims 2-10, 13-16 and 18-20 depend from claims 1, 11 and 17 and stand rejected therewith.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J. WALLACE whose telephone number is 
(313) 446-4915.  The examiner can normally be reached on Monday-Friday, 8 a.m. to 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/DONALD J WALLACE/Primary Examiner, Art Unit 3665